United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1847
                                    ___________

Stacy Abram, Jr.                        *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Edward Laxton, Individually as Chief    * Eastern District of Arkansas.
Investigator of CID; Crittenden County, *
Arkansas,                               *         [UNPUBLISHED]
                                        *
             Appellees.                 *
                                  ___________

                          Submitted: September 7, 1999

                                Filed: September 9, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Stacy Abram, Jr., appeals the district court’s1 judgment entered in favor of
defendants following a bench trial in his 42 U.S.C. § 1983 action. Because Mr. Abram
did not provide this court with a transcript, or adequately support his request for one
at government expense, meaningful review of the district court’s factual findings is


      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
precluded. See Fed. R. App. P. 10(b)(2); Van Treese v. Blome, 7 F.3d 729 (8th Cir.
1993) (per curiam). Accepting the district court’s factual findings as correct, we
conclude Mr. Abram has not shown the district court erred in entering judgment in
favor of defendants. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-